ORDER

PER CURIAM.
Appellant David Alexander appeals from the judgment denying his Rule 29.15 motion for post-conviction relief entered in the Circuit Court of the City of St. Louis.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court’s determination was not clearly erroneous. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, provided the parties with a memorandum opinion for their exclusive use detailing the reasons for this decision. We affirm the judgment pursuant to Rule 84.16(b).